DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The new drawing Fig 3 filed on 3/14/2022 is NOT acceptable, and therefore has not been entered, for the following reason:
The drawing does not adequately show fibers positioned perpendicularly on an underwater surface. 
Applicant is requested to provide a new drawing that clearly shows fibers affixed perpendicularly to an underwater surface in a marine environment.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
an underwater movable structure (claims 17 and 30)
an underwater static structure (claims 17 and 30)
a fiber-coated material (claims 17 and 30)
fibers positioned perpendicularly on the underwater surface (claims 17 and 30)
a depiction of an angle of attack of a water flow being 0 degrees (claims 17 and 30)
offshore wind monopiles (claim 34)
offshore rigs (claim 34)
 No new matter is permitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Specification amendment has not been entered because it refers to a drawing that has not been approved for entry. Applicant is requested to resubmit the Specification amendment with corrected drawings (as noted in the previous paragraph).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

(i) 	Claims 17 and 30 set forth the limitation “fibers having an average fiber length between 0.3 and less than 2.5 mm and an average fiber thickness between 5 and less than 50 µm” (emphasis added). 
However, the claimed average fiber length between 0.3 and less than 2.5 mm is not disclosed in the original specification, and therefore, is unsupported in the original disclosure.

(ii)	Further, it is noted that the specification discloses a longer average fiber length between 0.5 and less than 2.5 mm (see Specification: p-4, lines 28-30). However, even if the claim is amended to change the length as noted above, the specification does not necessarily disclose such narrower length range of 0.5 to less than 2.5 mm in conjunction with a narrower thickness range between 5 and less than 50 µm (see Specification: p-7, lines 27-28). In other words, the newly claimed fiber thickness is not expressly disclosed in combination with the newly claimed fiber length. In fact, a fiber length of 0.3 - 4.0 mm and thickness of 5 - 80 µm is the only expressly disclosed length-to-thickness combination (see Specification: p-3, line 19). 

(iii)	Claim 17 sets forth a method requiring soft fiber, wherein the fibers are positioned perpendicular to an underwater surface of a structure. Claim 30 further sets forth an underwater surface of a movable or moving nautical structure comprising fibers positioned perpendicular to the underwater surface of the structure.
However, the claimed perpendicular position of the fibers is neither shown in the drawings, nor unambiguously disclosed in the original specification. Although the specification discloses “Due to the electric field, the fibers flow directly to the object and the fibers are approaching perpendicular” (p-5, lines 17-18), there is no evidence that the fibers remain in a perpendicular position after deposition on the base structure. Additionally, the phrase “approaching perpendicular” does not necessarily mean that the fibers remain positioned perpendicularly on the base structure.

Claims 17-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 17 sets forth a method requiring soft fiber, wherein the fibers are positioned perpendicular to an underwater surface of a structure, and wherein water moves around the structure. Similarly, claim 30 sets forth an underwater surface of a movable or moving nautical structure comprising fibers positioned perpendicular to an underwater surface of the structure, wherein the fibers reduce residual drag on the nautical structure when the structure is moving.
	However, although the specification discloses depositing “soft fibers” on a structure, it fails to disclose how such soft fibers would remain in a perpendicular position when water moves around the structure or when the structure is moving in water. Applicant may note that a force exerted by water on the soft fibers (due to relative motion between the structure and the water) would cause such soft fibers to orient in the direction of the flow. 
Therefore, in absence of adequate guidance, a person skilled in the art would not be able to make and/or use the claimed invention.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered, but either they are not persuasive, or the claims have been rejected on new grounds.

Applicant’s Argument: Applicant has argued that the fibers in applicant’s invention are not only deposited perpendicularly but also remain perpendicular in action, a feature that is not taught by any of the cited prior art.
Response: As noted in the rejection above, the newly-added limitation requiring the fibers to be positioned perpendicularly is neither shown in the drawings, nor clearly disclosed in the original specification. Although the specification discloses “Due to the electric field, the fibers flow directly to the object and the fibers are approaching perpendicular” (p-5, lines 17-18), there is no evidence that the fibers remain in a perpendicular position after deposition on the base structure. Additionally, the phrase “approaching perpendicular” does not necessarily mean that the fibers remain positioned perpendicularly on the base structure.
	Further, the specification discloses depositing “soft fibers” on a structure, but does not disclose how such soft fibers would remain perpendicular when water moves around the structure or when the structure is moving in water. In fact, a force exerted by water on the soft fibers (due to relative motion between the structure and the water) would cause such fibers to orient in the direction of the flow. Therefore, in absence of adequate guidance, a person skilled in the art would not be able to make and/or use the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617